CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-2 of our report dated February 29, 2008, relating to the financial statements and financial highlights which appears in the December 31, 2007Annual Report to Shareholders of The Gabelli Dividend & Income Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights”, “Independent Registered Public Accounting Firm” and “Financial Statements” in such Registration Statement. PricewaterhouseCoopers LLP New York, New York June
